 Case: 4:20-cr-00805-HEA-PLC Doc. #: 2 Filed: 12/10/20 Page: 1 of 3 PageID #: 6
                                                                                          FILED
                                                                                      DEC 1 0 2020
                             UNITED STATES DISTRICT COURT                           U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                 ST.LOUIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                ) No.
                                                               4:20CR00805 HEA/PLC
                                                   )
 THOMAS T. TAYLOR,                                 )
                                                   )
 Defendant.                                        )

                                         INDICTMENT

                                           COUNT ONE
        The Grand Jury charges that:

        From in or about March, 2020, to on or about August 29, 2020, in St. Louis County and

St. Charles County, within the Eastern District of Missouri,

                                    THOMAS T. TAYLOR,

the Defendant herein, did knowingly and willingly combine, conspire, confederate, and agree with

other persons, both known and unknown to the grand jury, to obstruct, delay, or affect commerce

or the movement of any article or commodity in commerce by1 robbery of gas station convenience

stores, which are commercial establishments engaged in interstate or foreign commerce and in the

business of buying and selling articles and commodities that have been previously transported in

interstate or foreign commerce.

        In violation of Title 18, United States Code, Sections 1951(a), and punishable under Title

18, United States Code, Section 1951(a).
 Case: 4:20-cr-00805-HEA-PLC Doc. #: 2 Filed: 12/10/20 Page: 2 of 3 PageID #: 7




                                           COUNT TWO

       The Grand Jury further charges that:

       On or about July 28, 2020, in St. Louis County, within the Eastern District of Missouri,

                                    THOMAS T. TAYLOR,

the Defendant herein, did attempt to obstruct, delay, or affect commerce or the movement of any

article or commodity in commerce by robbery of a Circle K gas station convenience store, a

commercial establishment engaged in interstate or foreign commerce and in the business of buying

and selling articles and commodities that have been previously transported in interstate or foreign

commerce.

       In violation of Title 18, United States Code, Sections 195l(a), and punishable under Title

18, United States Code, Section 1951(a).

                                        COUNT THREE

       The Grand Jury further charges that:

       On or about August 16, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                    THOMAS T. TAYLOR,

the Defendant herein, did attempt to obstruct, delay, or affect ,commerce or the movement of any

article or commodity in commerce by robbery of a Zephyr Express gas station convenience store,

a commercial establishment engaged in interstate or foreign cominerce and in the business .of

buying and selling articles and commodities that have been previously transported in interstate or

foreign commerce.
 Case: 4:20-cr-00805-HEA-PLC Doc. #: 2 Filed: 12/10/20 Page: 3 of 3 PageID #: 8




       In violation of Title 18, United States Code, Sections 1951(a), and punishable under Title

18, United States Code, Section 1951(a).


                                            A TRUE BILL.


                                            FOREPERSON

JEFFREY B. JENSEN
United States Attorney


DONALD S. BOYCE, #6282562IL
Assistant United States Attorney
